Case 2:19-cv-02372-TLP-tmp Document 11 Filed 07/11/19 Page 1 of 2                          PageID 21



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  MEMPHIS DIVISION

DAVID HASLETT,                                         )
                                                       )
          Plaintiff,                                   )
                                                       )
v.                                                         CIVIL ACTION NO.
                                                       )
                                                           2:19-cv-02372-TLP-tmp
                                                       )
SANTANDER CONSUMER USA INC.,                           )
                                                       )
                        Defendant.                     )
                                                       )

                                   NOTICE OF SETTLEMENT

          Defendant Santander Consumer USA, Inc. (“Santander”), by and through the undersigned,

hereby notifies the Court that a settlement of the present matter has been reached as to all claims

of Plaintiff against Defendant in this matter. Santander, with Plaintiff’s consent, requests forty-

five (45) days to make the filings to effect the dismissal of this case, with prejudice.

          Respectfully submitted this 11th day of July, 2019.

                                                       /s/ Zachary D. Miller
                                                       Zachary D. Miller, Esq. (BPR # 032674)
                                                       Parris M. Bell, Esq. (BPR #036506)

                                                       BURR & FORMAN, LLP
                                                       222 Second Avenue South, Suite 2000
                                                       Nashville, TN 37201
                                                       Telephone: (615) 724-3216
                                                       Facsimile: (615) 724-3316
                                                       Email: zmiller@burr.com
                                                       E-mail: pbell@burr.com

                                                       Attorneys for Defendant
                                                       SANTANDER CONSUMER USA INC.




33831592 v1
Case 2:19-cv-02372-TLP-tmp Document 11 Filed 07/11/19 Page 2 of 2                       PageID 22



                                  CERTIFICATE OF SERVICE

          I hereby certify that I have filed on July 11, 2019, a copy of the foregoing document using

the CM/ECF System, which will send notification of such filing upon counsel registered with the

system and/or a copy will be deposited in the United States mail, properly addressed and first class

postage prepaid.

Frank H. Kerney, III, Esq.
Morgan & Morgan, Tampa, P.A.
One Tampa City Center
201 North Franklin Street, Ste. 700
Tampa, FL 33602
Facsimile: (813) 223-5505
Email: fkerney@forthepeople.com


                                                       /s/ Zachary D. Miller
                                                       OF COUNSEL




33831592 v1                                        2
